Citation Nr: 1107701	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  05-09 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to Department of Veterans Affairs burial 
allowance.

2.  Entitlement to Department of Veterans Affairs plot or 
interment allowance.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to November 
1945.  He died in January 2004; the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 determination of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. Paul, 
Minnesota.  The issues before the Board today were remanded in 
January 2007 and April 2010 for further evidentiary and 
procedural development.  

The issue of entitlement to VA plot or interment allowance is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in January 2004 from chronic obstructive 
pulmonary disease (COPD) due to anorexia, disabilities for which 
service connection had not been established or claimed. 

2.  At the time of his death, the Veteran was not in receipt of 
VA pension or compensation benefits, nor did he have a pending 
claim for such benefits.

3.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service.

4.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment or care.  

5.  The Veteran's body was not held by a State or a political 
subdivision of a State due to lack of a next of kin and 
insufficient resources in his estate; he was buried at St. John's 
Cemetery, a private cemetery, pursuant to arrangements made by 
the appellant.  


CONCLUSION OF LAW

The criteria for entitlement to a VA burial allowance have not 
been met.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. §§ 3.1600 to 
3.1610 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, as in the 
present case, where the law is determinative of the issue on 
appeal, there is no further evidence to be developed.  
Accordingly, the VCAA is not applicable and the Board is not 
required to address efforts to comply with it with respect to the 
issue here on appeal.  See Manning v. Principi, 16 Vet. App. 534, 
542 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

Nevertheless, the Board notes that the appellant was provided 
with notice regarding the evidence and information necessary to 
establish entitlement to burial benefits, to include a burial 
allowance, in a letter dated in February 2007.  Moreover, it is 
difficult to discern what additional guidance VA could have 
provided to the appellant regarding what further evidence she 
should submit to substantiate her claim.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied 
that VA has complied with the notification and assistance 
requirements of the VCAA and the record is ready for appellate 
review.  

Compliance with Prior Board Remand(s)

As noted in the above Introduction, the Board previously remanded 
this appeal in January 2007 and April 2010.  Pertinent to the 
issue decided herein, the purpose of these remands was to notify 
the appellant of the change in applicable VA regulation that 
occurred during the pendency of the appeal and to develop and 
adjudicate the intertwined issue of service connection for the 
cause of the Veteran's death.  A review of the claims file 
reflects that the appellant was provided appropriate notice 
regarding the newly amended regulation, including a copy of such 
regulation, in correspondence sent in February 2007.  It also 
indicates that the issue of service connection for the cause of 
the Veteran's death was developed and adjudicated in October 
2010.  As such, the Board finds that there was substantial 
compliance with its remand directives and that it may continue 
with its determination.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

Legal Criteria and Analysis

The appellant filed a claim in April 2004 for burial benefits for 
her husband, a wartime veteran, who died in January 2004.  The RO 
denied the appellant's claim for burial benefits, to include a 
burial allowance and a plot or an interment allowance, by letter 
dated in April 2004.  The appellant timely appealed this denial 
and the issue is now presented for Board consideration.  Because 
the Board has determined that further development is needed with 
respect to the issue of entitlement to a plot or interment 
allowance, the only issue decided herein is whether the appellant 
has met the criteria for VA burial allowance.  

Governing law and regulation provides that VA burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302 (West 2002); 38 
C.F.R. § 3.1600 (2010).  If a veteran dies as a result of a 
service-connected disability or disabilities, certain burial 
benefits may be paid.  38 C.F.R. § 3.1600(a).

If, however, a veteran's death is not service-connected, one of 
the following conditions must be met in order to establish 
entitlement to VA nonservice-connected burial allowance: (1) at 
the time of death, the veteran was in receipt of pension or 
compensation; or, (2) the veteran had an original or reopened 
claim for either benefit pending at the time of the veteran's 
death and there is either sufficient evidence of record on the 
date of the veteran's death to show entitlement or, in the case 
of a reopened claim, sufficient prima facie evidence of record on 
the date of the veteran's death to indicate that he would have 
been entitled that is later confirmed by additional evidence 
received within one year of VA's request; or (3) the deceased was 
a veteran of any war or was discharged or released from active 
military, naval, or air service for a disability incurred or 
aggravated in line of duty, and the body of the deceased is being 
held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  
Alternatively, burial benefits may be paid if a person dies from 
nonservice-connected causes while "properly hospitalized" by VA 
(in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).

In the present case, it is undisputed that the requirements for 
VA burial allowance have not been met.  See §§ 3.1600(a-c), 
3.1605.  In this regard, the record reflects that the Veteran 
died in January 2004 of chronic obstructive pulmonary disease 
(COPD) due to anorexia.  At the time of his death, he had no 
service-connected disabilities and service connection for the 
cause of the Veteran's death was denied by the Agency of Original 
Jurisdiction in February 2005 and October 2010.  Such decisions 
have not been appealed as of the date of this decision.  
Likewise, the evidence does not show, nor does the appellant 
contend, that the Veteran was in receipt of pension or 
compensation (or military retirement pay) at the time of his 
death or had a pending claim for such benefits at the time of 
death.  Thus, entitlement has not be established under 
§ 3.1600(a), (b)(1), or (b)(2).  

There is also no evidence, including any lay assertion by the 
appellant, to suggest that the Veteran died while admitted to a 
VA facility or while traveling under proper authority and at VA 
expense for the purpose of examination, treatment or care.  
Official documentation of the Veteran's death clearly indicates 
that he died in his private residence.  VA burial allowance is 
therefore not warranted pursuant to § 3.1600(c) or § 3.1605.  
Finally, while the record does show that the Veteran served 
during a period of war, his body was not held by a State or a 
political subdivision of a State due to lack of a next of kin and 
insufficient resources in his estate.  Rather, pursuant to 
arrangements made by his surviving spouse, the place of final 
disposition was St. John's Cemetery in Foley, Minnesota.  
Therefore, the criteria for a burial allowance according to 
§ 3.1600(b)(3) have not been met.  

The Board sympathizes with the appellant for her loss and 
acknowledges that she has incurred an expense associated with the 
death of her husband.  Moreover, it acknowledges that the Veteran 
served as a heavy mortar crewman during World War II, 
participated in campaigns at Normandy, Northern France, 
Rhineland, Ardennes, and Central Europe, and was awarded the 
Combat Infantryman Badge.  The Board appreciates his years of 
honorable service.  However, as to the current claim, the law is 
dispositive, and VA is bound by the statutes enacted by Congress 
and their implementing regulations.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  Under the circumstances, the appellant's claim for 
a burial allowance must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to VA burial allowance is denied.


REMAND

In submitting her claim for VA burial benefits, the appellant 
indicated that she was seeking both VA burial allowance and VA 
plot or interment allowance.  Part III of her April 2004 
application for benefits reflects that the Veteran's burial plot 
was purchased in December 1990 for a reported sum of $150.00.  
Although the appellant did not indicate whose funds were used to 
pay for the burial plot in this section of her application, her 
responses in Part II (questions 15 through 19) indicate that it 
is her contention that she paid for the Veteran's burial plot.  

According to applicable VA law and regulation, the appellant in 
this case is entitled to a VA plot allowance so long as it can be 
shown that it was she who incurred the expenses of the Veteran's 
burial plot.  In this regard, the Veteran, as an individual who 
served in the active military service and was discharged 
therefrom under honorable conditions, was eligible for burial in 
a national cemetery, but was instead buried in a private 
cemetery.  See 38 U.S.C.A. §§ 101(2), 2402(1), 2303(b) (West 2002 
& Supp. 2010); 38 C.F.R. § 3.1600(f) (2010); 71 Fed. Reg. 44915-
44920 (2006).  Pertinent VA regulation provides that supporting 
evidence is required to complete a claim for plot or interment 
allowance, and that such evidence must include a statement of 
account showing the name of the deceased veteran and the plot or 
interment costs as well as a receipted bill(s) showing by whom 
payment was made.  38 C.F.R. § 3.1601(b) (2010).  Such evidence 
must be submitted within one year from the date of VA's request 
for it.  

Review of the claims file reveals that at no time has the VA 
requested that the appellant submit evidence sufficient to show 
that it was she who incurred the expenses for the Veteran's 
burial plot.  As this evidence is all that stands between the 
appellant and the benefit sought, a remand is necessary to 
formally request such evidence and allow her an appropriate 
opportunity to submit it.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that 
she submit evidence demonstrating that it was 
her funds used to purchase the Veteran's 
burial plot, including (a) a statement of 
account showing the name of the Veteran and 
the plot or interment costs, and (b) a 
receipted bill(s) showing by whom payment was 
made.  Notify the appellant that she must 
submit this evidence within one (1) year 
of the date of the VA's request. 

2.  Following an appropriate amount of time, 
readjudicate the appellant's claim for VA 
plot or interment allowance.  If the benefit 
sought on appeal is not granted, the 
appellant should be issued another 
supplemental statement of the case and the 
case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


